Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/958,446 filed on 26 June 2020. The response filed 11 November 2021 amends claims 1-3, 6, 20, 46-48, and 50-55, cancels claims 5, 9-19, 21-45, and 49, adds claims 57 and 58, and presents arguments is hereby acknowledged. 	Claims 1-4, 6-8, 20, 46-48, and 50-58 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11 November 2021 has been entered.

Response to Arguments
The response filed 11 November 2021 addresses the 35 U.S.C. 112 rejections made on the 11 August 2021 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the “apparatus” of claims 46-52, Applicant amended the preambles to recite “the application server node.” These amendments are found persuasive. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 20, and 53
On pages 8-11 of the response filed 11 November 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 11 August 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 8-11, Applicant argues that the Min/Ly system fails to teach or suggest “the indication comprises a pointer to a context storage node storing compression details for the IoT device.” Applicant argues that Min may generally describe an application server obtaining compression configuration information for a mobile device from a cloud server. Applicant argues that Ly generally disclose IoT devices and IoT gateways interacting. Further, Applicant argues that “it would not have been obvious to combine teachings of Min (that an application server can obtain compression configuration information for a mobile device from a cloud server) and teachings of Ly (that a mobile device can be an IoT device) because it would be seen as an undesirable burden on the limited bandwidth between an IoT device and a network.” 	Examiner respectfully agrees and finds this argument persuasive-in-part. (i.e. WiFi and ZigBee networks), long range cellular networks (i.e. 3G and 4G networks), and low power long range networks (i.e. LoRa and NB-IoT) are used to deploy Internet of Things technology. Hence, the scope of the independent claims is not limited to a Low Power Wide Area network. Thus, these arguments are found unpersuasive. Therefore, Examiner finds all the arguments persuasive-in-part. 

Dependent Claims 2-4, 6-8, 46-48, 50-52, and 54-56
On pages 8-12 of the response filed 11 November 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 11 August 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claims 57-58
On page 6 of the response filed 11 November 2021, Applicant respectfully requests entry and full consideration of Claims 57 and 58.  Examiner acknowledges this request and will now consider newly added claims 57 and 58.

Indication of Allowable Subject Matter
Claims 1, 20, and 53 recite “a communication network” in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process of the intended use of a structure. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). For the purpose of this examination, the examiner has not given the preamble of these claims patentable weight.  	Dependent claims 8, 52, and 56 recite “wherein the communication network comprises a Low Power Wide Area ("LPWA") network.” These limitations, in combination with the subject matter of dependent claim 4 or dependent claim 6, would be objected to, if the preamble of independent claims 1, 20, and 53 were accorded patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 20, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0382235 A1 to Min et al and US PGPUB 2018/0150517 A1 to Merker et al.
Regarding Claim 1, Min discloses a method of operating an application server node for Internet-of-Thing ("IoT") devices in a communication network to enable compression context setup for the IoT devices, the method comprising:  	transmitting a get context message to a gateway node (FIG. 6 steps 605 and 615, and 0057 provides for application server transmitting a request/get context message to a base station gateway, wherein the base station responds with parameters 615), the get context message requesting a compression context setup comprising compression details for a device (0042-0043 and 0057 provides for the request/get context message requesting compression related parameters, i.e. a compression context setup, comprises suggested compression details for a mobile device);  	receiving an indication of the compression context setup for the device from the gateway node (FIG. 6 step 625, 0043, and 0058 provides for receiving a reply/indication 625, wherein the reply/indication comprises compression related parameters from the base station gateway); and  	compressing or decompressing a message communicated with the device based on the indication (FIG. 6 step 635, 0045, and 0059 provides for compressing data/messages sent to and from the mobile device based on the received reply 625). 	Min doesn’t explicitly disclose wherein the device is an IoT device; and the indication comprises a pointer to a context storage node storing compression details for (FIG. 1 and 0021 provides for an Internet of Things (IoT) device); and 	an indication comprises a pointer to a context storage node (FIG. 2A and 0040 provides for an indication comprises a pointer to a Table Adapter 250/a context storage node) storing compression details (0038 and 0041 provides for wherein the table adapter 250 stores a dictionary encoded for compression, i.e. compression details) for the IoT device (FIG. 1 and 0021 provides for wherein the system comprises IoT devices). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Merker for generating a query plan for execution of a query. The database calls of Merker, when implemented with the compression configuration identification of the Min system, will allow one of ordinary skill in the art to configure an application server to retrieve compression details from a gateway. One of ordinary skill in the art would be motivated to utilize the database calls of Merker with the compression configuration identification of the Min system in order to exchange information for IoT devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed data to utilize the database calls of Merker with the compression configuration identification of the Min system for the desirable purpose of accessing data stored in a database.
Regarding Claim 20
Regarding Claim 53, similar rejection where the method of claim 1 teaches the non-transitory computer readable medium of claim 53.

Claims 2, 46, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker system as applied to claims 1, 20, and 53 above, and further in view of US PGPUB 2011/0249610 A1 to Ho et al.
Regarding Claim 2, the Min/Merker system discloses the method of Claim 1, wherein the get context message is a first get context message (Min, FIG. 6 steps 605 and 615, and 0057 provides for application server transmitting a request/get context message to a base station gateway),  	the method further comprising:  		receiving a compression context setup (Min, FIG. 6 step 625, 0043, and 0058 provides for receiving compression related parameters) for the IoT device (Merker, FIG. 1 and 0021 provides for an Internet of Things (IoT) device). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Merker for Internet of Things devices. The IoT devices of Merker, when implemented with the compression configuration identification of the Min system, will allow one of ordinary skill in the art to configure an application server to communicate within an IoT infrastructure. One of ordinary skill in the art would be motivated to utilize the IoT devices of Merker with the compression configuration identification of the Min system in order to exchange information for IoT devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed data to utilize the IoT (FIG. 2 and 0059 provides for responsive to access point 204 receiving a compression context identifier), transmitting a second get context message to the context storage node (FIG. 2 and 0059 provides for access point 204 transmitting a message to the database storing the compression contexts); and  	responsive to transmitting the second get context message, receiving a compression context setup from the context storage node (FIG. 2 and 0059 provides for responsive to transmitting the message to the database, access point 204 receiving a compression context from the database).. 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Ho for retrieving compression contexts from a database. The compression context database of Ho, when implemented with the compression configuration identification of the Min/Merker system, will allow one of ordinary skill in the art to utilize a separate, indexed storage to store compression contexts. One of ordinary skill in the art would be motivated to utilize the compression context database of Ho with the compression configuration identification of the Min/Merker system in order to organize network components based 
Regarding Claim 46, similar rejection where the method of claim 2 teaches the apparatus of claim 46.
Regarding Claim 54, similar rejection where the method of claim 2 teaches the non-transitory computer readable medium of claim 54.

Claims 3, 47, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker system as applied to claims 1, 20, and 53 above, and further in view of US PGPUB 2017/0093700 A1 to Gilley et al.
Regarding Claim 3, the Min/Merker system discloses the method of Claim 1. 	The Min/Merker system doesn’t explicitly disclose wherein the pointer is a Uniform Resource Locator ("URL") to the context storage. 	Gilley, in a similar field of endeavor, discloses wherein a pointer is a Uniform Resource Locator ("URL") to a context storage (0117 provides for a URL-addressable resource). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Gilley for addressing resources via URL. The URL-addressable resource of Gilley, when implemented with the compression configuration identification of the Min/Merker system, will allow one of 
Regarding Claim 47, similar rejection where the method of claim 3 teaches the apparatus of claim 47.
Regarding Claim 57, similar rejection where the method of claim 3 teaches the non-transitory computer readable medium of claim 57.

Claims 4, 6, 7, 48, 50, 51, 55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker/Ho system as applied to claims 2, 46, and 54 above, and further in view of US PGPUB 2020/0022022 A1 to Ly et al.
Regarding Claim 4, the Min/Merker/Ho system discloses the method of Claim 2. 	The Min/Merker/Ho system doesn’t explicitly disclose wherein the compression context setup comprises application layer compression details for the IoT device. 	Ly, in a similar field of endeavor, discloses wherein a compression context setup comprises application layer compression details for an IoT device (0002 and 0052 provides for CoAP protocol headers for IoT devices). 	One of ordinary skill in the art before the effectively filed date of the invention 
Regarding Claim 6, the Min/Merker/Ho system discloses the method of Claim 2. 	The Min/Merker/Ho system doesn’t explicitly disclose wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device. 	Ly, in a similar field of endeavor, discloses wherein a compression context setup comprises Internet Protocol ("IP") layer compression details for an IoT device (FIG. 5, 0002, and 0052 provides for context compression for CoAP headers for IoT devices). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Ly for header compression contexts for CoAP headers. The CoAP headers of Ly, when implemented with the compression configuration identification of the Min/Merker/Ho system, will allow one of ordinary skill in the art to compress headers for packets transmitted in an IoT system. 
Regarding Claim 7, the Min/Merker/Ho/Ly system discloses the method of Claim 6, wherein the IP layer compression details are retrieved from a core network node (Min, FIG. 2 and 0032 provides for base stations are coupled with a core network 230, wherein the cloud server 240 is in the core network).
Regarding Claim 48, similar rejection where the method of claim 4 teaches the apparatus of claim 48.
Regarding Claim 50, similar rejection where the method of claim 6 teaches the apparatus of claim 50.
Regarding Claim 51, similar rejection where the method of claim 7 teaches the apparatus of claim 51.
Regarding Claim 55, similar rejection where the method of claim 7 teaches the non-transitory computer readable medium of claim 55.
Regarding Claim 58, similar rejection where the method of claim 4 teaches the non-transitory computer readable medium of claim 58.

Claims 8, 52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over the Min/Merker system as applied to claims 1, 20, and 53 above, and further in view of Ly et al.
Regarding Claim 8, the Min/Merker system discloses the method of Claim 1. 	The Min/Merker system doesn’t explicitly disclose wherein the communication network comprises a Low Power Wide Area ("LPWA") network. 	Ly, in a similar field of endeavor, discloses wherein a communication network comprises a Low Power Wide Area ("LPWA") network (0031 provides for low power wide area networks, or LPWANs). 	One of ordinary skill in the art before the effectively filed date of the invention would have recognized the ability to utilize the teachings of Ly for low power WAN networks. The low power WAN of Ly, when implemented with the compression configuration identification of the Min/Merker system, will allow one of ordinary skill in the art to apply the compression context to constrained networks offering connectivity to IoT devices. One of ordinary skill in the art would be motivated to utilize the low power WAN of Ly with the compression configuration identification of the Min/Merker system in order to identify the compression configuration details of IoT devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effectively filed data to utilize the low power WAN of Ly with the compression configuration identification of the Min/Merker system for the desirable purpose of communicating context details of IoT devices.
Regarding Claim 52
Regarding Claim 56, similar rejection where the method of claim 8 teaches the non-transitory computer readable medium of claim 56.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL An Internet of Energy Things Based on Wireless LPWAN discloses differences between a LPWAN-based IoET architecture and an area IoT architecture.
NPL Future of IoT Networks: A Survey discloses a critcial gateway to support heterogeneous network to compete an IoT network.
US PGPUB 2019/0116483 A1 to Ryu et al discloses a mobility management entity that transmits and receives context messages.
US PGPUB 2020/0314944 A1 to Liu et al discloses an IoT User Equipment that negotiates ROHC context with an eNodeB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459